ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
General Dynamics C4 Systems                  )      ASBCA No. 60200
                                             )
Under Contract No. W15P7T-07-D-G004          )

APPEARANCE FOR THE APPELLANT:                       Raymond Fioravanti, Esq.
                                                     Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Cara A. Wulf, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
agreement is not consummated. Any request to reinstate the subject appeal must be filed
within 90 days of the date of this Order.

      Dated: 21 April 2016



                                                 "MARKN:TEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60200, Appeal of General Dynamics
C4 Systems, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals